DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-7 have been withdrawn.
Claims 8-16 are pending and examined below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered. 
Drawings
The drawings were received on 01/04/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 11-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz et al. (US 2019/0105514, hereinafter “Amstutz”) in view of Navab et al. (US 2019/0000564, hereinafter “Navab”), and further in view of Finley (US2017/0165008, hereinafter “Finley”).
Regarding claim 8, Amstutz further discloses an intraoperative tracking and aligning apparatus for a medical imaging device (optical imaging system 150 which produce depth images to perform patient set up via comparison by the processing unit 156 of a reference depth image and a current depth image, Paragraph 0079) comprising;
a) a single depth camera (TOF cameras 158, fig. 1; “TOF camera 158 is configured to provide depth image(s)”, Paragraph 0066; wherein the TOF cameras 158 may include fewer than two (i.e., one) TOF camera 158, Paragraph 0069) configured to be mounted to the medical imaging device (“TOF cameras 158 may be moveably mounted to the frame 160”, Paragraph 0070, wherein the optical system 150 includes the frame 160, Paragraph 0063); 
b) a computing device (processing unit 156, See Fig. 1, Paragraph 0061; wherein the processing unit 156 can be a processing system 1600, Paragraph 0159), including a processor (processor 1604; See Fig. 6 and Paragraph 0160) and a memory (memory 1606, read only memory, 1608, Paragraph 0160; See also Fig. 6), wherein the computing device is in communication with the depth camera (“processing unit 156 in communication with the cameras”, Paragraph 0061; images from the TOF cameras are processed by the processing unit 156, Paragraph 0066, therefore this infers that the TOF cameras are in communication with processing unit 156); 
c) a user interface in communication with the computing device (“control system 18 may also include a monitor 56 for displaying data and an input device 58, such as a keyboard or a mouse, for inputting data”, Paragraph 0060, wherein as seen in Fig. 1, processing unit 156 is in communication with the control system 18); 
wherein the depth camera is configured to acquire first image data (“reference depth image may be generated by the TOF camera(s) during a treatment planning session, or on the day of the treatment before the treatment session begins”, Paragraph 0079) and communicate the first image data to the computing device (“reference depth image may be obtained by the processing unit 156” Paragraph 0079) to display a first image on the user interface (“control system 18 may also include a monitor 56 for displaying data and an input device 58, such as a keyboard or a mouse, for inputting data”, Paragraph 0060, wherein images are a form of data to be displayed, Paragraphs 0079 and 0157), wherein the depth camera is configured to acquire second image data (“During a patient setup procedure, the TOF camera(s) provides depth image, which indicates a position of the surface of the patient with respect to one or more objects surrounding the patient” Paragraph 0079) and communicate the second image data to the computing device (images from the TOF cameras are processed by the processing unit, Paragraph 0066), 
wherein the processor is configured to analyze the first image data to identify a plurality of image features (“reference depth image contains information regarding a desired position of a surface of a patient with respect to one or more objects (e.g., a component of the treatment system 10, the patient support 14, a wall of the room, etc.) surrounding the patient”, Paragraph 0079) and analyze the second image data to identify the plurality of image features (“the comparing of the input image with the reference image may be performed by the processing unit 156, which performs pattern matching”, Paragraph 0083; wherein the pattern matching determines whether features in an image match those in a reference image, Paragraph 0111; this would read on the processor is configured to analyze the first and second images to identify the same plurality of image features) wherein one or both of a location or orientation of the medical imaging device is configured to be adjusted (the cameras 154, light source 152, and TOF camera 158 of the optical system 150 are “rotatable about one or more axes”, See Paragraph 0063 for the cameras 154 and light source 152, and Paragraph 0070 for TOF camera; This would read on the orientation of the medical imaging device is configured to be adjusted).
However, Amstutz does not explicitly disclose the depth camera is a 3D depth camera.
Navab teaches a similar invention using an RGBD depth camera attached to a mobile C-arm of a cone beam CT (Paragraph 0236), to enable automatic alignment of 3D volumes (Paragraph 0236).  This is similar to the system used in the instant application and the use of a RGBD depth camera (“visualization device 22 may include a 3D camera, and more particularly a depth camera or RGB-D camera (red/green/blue-depth camera)”, Paragraph 0018).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Amstutz's invention wherein the depth camera is a 3D depth camera, as taught by Navab, in order to allow for tracking of a patient or C-arm movement with minimal increase of workflow complexity and without introduction of external tracking systems (Navab, Paragraph 0306).
However, the modifications of Amstutz and Navab do not explicitly disclose the processor is configured to the superimpose a first alignment indicia over the first image, and wherein the processor superimpose a second alignment indicia over the first image, and wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia.
Finley teaches the processor (“processor”, Paragraph 0037) is configured to the superimpose a first alignment indicia over the first image (See Figs. 7A-B, 8A-C; wherein the baseline image is displayed, with a tracking circle 240 overlaid or superimposed onto the displayed image, See also Paragraph 0071, wherein the tracking circle may include indicia on the circumference of the circle, Paragraph 0072; the tracking circle 240 is used to indicate to a radiology technician the proper position for the C-Arm of an imaging system, or if the image position is not properly aligned for switching to another image, Paragraph 0071; thus the tracking circle 240 on the image would read on superimposing a first alignment indicia over the first image), and wherein the processor superimpose a second alignment indicia over the first image (“A second indicia, such as an arrow, may also be displayed on the circumference of the tracking circle”, Paragraph 0072), and wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia and first alignment indicia are aligned (See Paragraphs 0071-0073, the C-arm is moved by adjusting the X, Y, Z, and roll directions of the C-Arm, and the C-arm is located in the proper alignment or position when the first and second indicia are aligned, See Paragraph 0072, “As an alternative to the direction arrow 242 on the tracking circle, the movement direction may be indicated on perpendicular slider bars”).
However, in the embodiment using the tracking circle 240 and the arrow as the first and second indicia, Finley does not explicitly teach adjusting the medical device until the second alignment indicia coincides with the first alignment indicia.
However, Finley teaches in an alternative to the arrow, using slider bars 244 and 245 (See Fig. 8C, Paragraph 0075), representing the vertical and lateral position of the C-arm (Paragraph 0075).  As seen in Fig. 8C, each of the slider bars include a center indicia representing the C-arm  position of the baseline image (dashed bars), and a second indicia (square bars) representing the C-arm position of the current position (Paragraph 0074).  Finley further teaches coinciding the second indicia with the first indicia by moving the C-arm so that the current image can be aligned with the baseline image (Paragraph 0074).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Amstutz and Navab wherein the processor is configured to the superimpose a first alignment indicia over the first image, and wherein the processor superimpose a second alignment indicia over the first image, and wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia, as taught by Finley, in order to provide a direct visual indication to the technician of how to move the C-arm of the medical device to align the current image with the baseline image (Finley, Paragraph 0074), in order to avoid certain anatomical structures or to provide the best image of a target (Finley, Paragraph 0073).  
Regarding claim 9, the modifications of Amstutz, Navab, and Finley disclose all the features of claim 8 above.
Amstutz further discloses d) a collision warning system (“patient-machine collision prevention”, Paragraph 0104) configured to be mounted to the medical imaging device (“the processing unit 156 may use depth images from the TOF camera(s) to perform patient-machine collision prevention”, wherein the TOF camera(s) are mounted to the medical imaging device, Paragraphs 0070 and 0063), wherein the collision warning system is in communication with the computing device (“processing unit 156 may use depth images from the TOF camera(s) to perform patient-machine collision prevention”, Paragraph 0104) and is configured to trigger a warning signal when a possible collision is sensed (“The processing unit 156 processes these real-time depth images to determine if there is another object that has been moved too close (e.g., less than a prescribed threshold) to the surface of the patient. If so, then the processing unit 156 may determine that there may be a risk of collision, and may generate a control signal to stop the operation of the treatment system 10. The processing unit 156 may also generate an indicator for informing a user that there is a risk of collision. The indicator may be in a form of a visual indicator (e.g., a light, a display of an object in a screen, etc.), an audio indicator (e.g., an alarm), or both”, Paragraph 0104).
Regarding claim 11, the modifications of Amstutz, Navab, and Finley disclose all the features of claim 8 above.	
Amstutz discloses wherein the processor is configured to transform the plurality of image features within the first image data and the second image data, respectively, into camera coordinate space (“the processing unit 156 creates a 3D ordered point cloud, i.e. a surface information of the object that is seen by both cameras (in a given coordinate system)”, Paragraph 0086; wherein the camera(s) can be the TOF camera(s) Paragraph 0087, and what is seen by the camera(s) would read on first and second image data;  therefore since the surface information of the object is derived from imaging data from the camera(s)  the surface information would be in the camera coordinate space).  
Regarding claim 12, the modifications of Amstutz, Navab, and Finley disclose all the features of claim 11 above.
As disclosed in the claim 8 rejection above, Finley teaches wherein the first and second alignment indicia each include a respective first slider bar and a respective second slider bar ((See Fig. 8C, Paragraph 0074; As seen in Fig. 8C, each of the slider bars include a center indicia representing the C-arm  position of the baseline image (dashed bars), and a second indicia (square bars) representing the C-arm position of the current position, Paragraph 0074.  Finley further teaches coinciding the second indicia with the first indicia by moving the C-arm so that the current image can be aligned with the baseline image, Paragraph 0074; The dashed bars of the first indicia would read on the first slider bar, and the square bar of the second indicia would read on the second slider bar).
Further, as disclosed in the claim 8 rejection above, Finley teaches a tracking circle 240 (See Figs. 7A-B, 8A-C).  As seen in Fig. 8C, there are two circles, with one depicting the current position, and the second depicting the position of a baseline image. The technician aligns the first circle with the second circle to match the position of the current image with the baseline image (Paragraph 0073-0074) or align the C-arm position (Paragraph 0074).  Therefore, the first and second circles would read on a compass ball, since they are used to guide or orient the position of the current image or C-arm position.  This is exactly what is disclosed in the instant specification, Paragraph 0023, wherein “a compass ball 46 may also be used to guide the orientation of the system toward the reference”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Amstutz, Navab, and Finley, wherein the first and second indicia each include a respective first slider bar and a respective second slider bar and a respective compass ball, as taught by Finely, in order to align the position of the C-arm from the current position to the baseline position, wherein the compass ball aids in alignment of the X, Y, Z, and roll directions, and the slider bars facilitate the movement and alignment of the C-arm corresponding to the pitch movement and yaw movement (Finley, Paragraph 0073).
Regarding claim 16, the modifications of Amstutz, Navab, and Finley disclose all the features of claim 8 above.
Amstutz further discloses wherein the computing device includes the user interface (“control system 18 may also include a monitor 56 for displaying data and an input device 58, such as a keyboard or a mouse, for inputting data”, Paragraph 0060).  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz in view of Navab, further in view of Finley, as applied to claim 9, and further view of Wan et al. (US 2017/0220709, hereinafter “Wan”).

Regarding claim 10, the modifications of Amstutz, Navab, and Finley disclose all the features of claim 9 above.
However, the modifications of Amstutz, Navab, and Finley do not disclose the collision warning system comprises one or more of a video camera, an ultrasonic distance sensor or a laser sensor.
	Wan, also in the field of alignment for a medical imaging device, does teach the collision warning system comprises one or more of a video camera, an ultrasonic distance sensor or a laser sensor (“infrared video images may be used together with the depth images to determine whether there is a possible collision”, Paragraph 0107, wherein the infrared video images are obtained from a depth sensing camera 130, Paragraph 0107, and therefore the depth sensing camera is a video camera as it produces videos).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the apparatus as described by Amstutz, Navab, and Finley, to incorporate the collision warning system comprising a video camera in, as taught by Wan, in order to provide constant visual feedback, and therefore decreasing the risk of missing positional data that could lead to a collision by taking standalone images are larger intervals of time.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz, in view of Navab, further in view of Finley, as applied to claim 8, and further in view of Ritter (US2004/0254456, hereinafter “Ritter”).
Regarding claim 13, the modifications of Amstutz, Navab, and Finley discloses all the features of claim 8 above.
As disclosed in the claim 8 rejection above, Amstutz discloses a depth camera (TOF cameras 158, fig. 1; “TOF camera 158 is configured to provide depth image(s)”, Paragraph 0066; wherein the TOF cameras 158 may include fewer than two (i.e., one) TOF camera 158, Paragraph 0069) and Navab teaches the depth camera is a 3D depth camera (Paragraph 0236).
	Amstutz further discloses a C-arm x-ray machine (“C-arm imaging system”, Paragraph 0115) with an x-ray source (“radiation source 20 is able to generate X-ray radiation, Paragraph 0059).
	However, the modifications of Amstutz, Navab, and Finley do not disclose wherein the depth camera is configured to mount adjacent to an image intensifier of a C-arm x-ray machine, the image intensifier being located opposite an x-ray source.
	Ritter teaches wherein the camera is configured to mount adjacent to an image intensifier of a C-arm x-ray machine (“the camera is preferably attached in the region of the x-ray detector, in particular laterally on the image intensifier”, Paragraph 0011; wherein the machine is a “C-arm x-ray apparatus”, See Paragraph 0017 and Fig. 1, Ref. 1), the image intensifier being located opposite an x-ray source (See Fig. 1, x-ray detector, Ref. 9, is opposite of x-ray source, Ref. 8, wherein the x-ray detector 9 can be for example the x-ray image intensifier, Paragraph 0018) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Amstutz, Navab, and Finley, wherein the camera is configured to mount adjacent to an image intensifier of a C-arm x-ray machine, the image intensifier being located opposite an x-ray source, as taught by Ritter, in order for the camera to move around the subject to be examined at the same time the acquisition of the measurement data are made by shifting of the C-arm, such that automatic exposures are made from different perspectives (Ritter, Paragraph 0011).
	Therefore in the combination of Amstutz, Navab, Finley, and Ritter, the depth camera of Amstutz is configured to be mounted adjacent to an image intensifier of a C-arm x-ray machine, the image intensifier being located opposite an x-ray source, as taught by Ritter.

Regarding claim 14, the modifications of Amstutz, Navab, Finley, and Ritter discloses all the features of claim 13 above.  
As disclosed in the claim 8 rejection above, Amstutz discloses a depth camera (TOF cameras 158, fig. 1; “TOF camera 158 is configured to provide depth image(s)”, Paragraph 0066; wherein the TOF cameras 158 may include fewer than two (i.e., one) TOF camera 158, Paragraph 0069) and Navab teaches the depth camera is a 3D depth camera (Paragraph 0236).
Amstutz discloses the depth camera is adjustable (“each of the TOF cameras 158 may be rotatably mounted…via a ball joint so that the TOF camera 158 is rotatable about one or more axes”, Paragraph 0070).
Additionally, as disclosed in the claim 13 rejection above, Ritter teaches the camera is configured to be mounted adjacent to the image intensifier of the x-ray detector, opposite of the x-ray source (“the camera is preferably attached in the region of the x-ray detector, in particular laterally on the image intensifier”, Paragraph 0011; wherein the machine is a “C-arm x-ray apparatus”, See Paragraph 0017 and Fig. 1, Ref. 1; See Fig. 1, x-ray detector, Ref. 9, is opposite of x-ray source, Ref. 8, wherein the x-ray detector 9 can be for example the x-ray image intensifier, Paragraph 0018).
Therefore, in the combination of Amstutz, Navab, Finley, and Ritter, the camera angle of the depth camera of Amstutz is configured to be adjusted relative to a travel direction of x-rays emitted by the x-ray source, since the camera would be opposite of the x-ray source, and configured to be rotatably mounted so that it is rotatable about one or more axis, and any rotation would be relative to a travel direction of x-rays emitted by the x-ray light source.

Regarding claim 15, the modifications of Amstutz, Navab, Finley, and Ritter disclose all the features of claim 14 above.
As disclosed in the claim 8 rejection above, Amstutz discloses a depth camera (TOF cameras 158, fig. 1; “TOF camera 158 is configured to provide depth image(s)”, Paragraph 0066; wherein the TOF cameras 158 may include fewer than two (i.e., one) TOF camera 158, Paragraph 0069) and Navab teaches the depth camera is a 3D depth camera (Paragraph 0236).
	Amstutz further discloses wherein the depth camera is mounted onto a swivel configured to allow adjustment of the camera angle (“each of the TOF cameras 158 may be rotatably mounted to the frame 160 (e.g., via a ball joint) so that the TOF camera 158 is rotatable about one or more axes with respect to the frame 160”, Paragraph 0070).  
Response to Arguments
Applicant's arguments filed 01/04/2022, with respect to 35 U.S.C 103 rejections for claims 8, 9, 11, and 16, have been fully considered but they are not persuasive. 
Applicant argues on page 8 of Arguments that the Amstutz reference does not “teach a single three-dimensional (3D) depth camera” as recited in amended claim 8, wherein each respective embodiment of Amstutz requires “at least two cameras comprising any combination of cameras 154 and/or time-of-flight cameras 158. ("An apparatus for use in a medical procedure includes ... a first camera configured to obtain a first image ...; a second camera configured to obtain a second image ... Optionally, the apparatus may further include a third camera."). Amstutz, at [0030]; see also FIGS. 1 and 2.  
The examiner notes that the amended claim 8 recites the new limitation of the depth camera being a three-dimensional depth camera.  This limitation is addressed in the current rejection above.
However, the examiner respectfully disagrees with Applicant’s argument that Amstutz does not teach a single depth camera.  Although Amstutz’s illustrated example of the optical system 150 has two TOF cameras 158, Amstutz notes that the optical system 150 may include more than two (e.g., three, four, etc.) TOF cameras 158, or fewer than two (i.e., one) TOF camera 158 (See Amstutz, Paragraph 0069).  This would read on using a single depth camera.
Additionally, Applicant incorporates the previous arguments, dated 07/27/2021 (See Page 8 of current Arguments).  Applicant arguments are directed to the combination of Amstutz and prior art to Tytgat (US 2012/0007943), and that there is no motivation to combine the two references to arrive at the claimed invention as proposed by the Examiner (See Page 8 of Arguments filed 07/27/2021) and that in the combination of Amstutz and Tytgat, there is no teaching or motivation "wherein one or both of a location or orientation of the medical imaging device is adjusted until the second alignment indicia coincides with the first alignment indicia" as recited in claim 8. (See Page 9 of Arguments filed 07/27/2021).  The arguments are moot since Tytgat is no longer used in the current rejections.
Therefore, for the reasons above, claim 8 remains rejected.  The remaining claims are rejected for at least the reason that they inherit the deficiencies of claim by nature of their dependency, directly or indirectly, on claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793          
                                                                                                                                                                                  /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793